Conaway, Justioe.
Albert C. Snyder was one of the sureties upon the official bond of Samuel Atkinson as clerk of the district court of the first judicial district of the State of Wyoming for the County of Laramie, for the term ending January 2nd, 1893. On March 17, 1892, the sum of $357.50 was paid into court, into *323the hands of said Atkinson as clerk, for the use of Catherine Donnelly. Atkinson never .accounted for this money.
Albert C. Snyder died on March 23, 1891. He left a will, of which Priscilla M. Snyder, his wife, and one of the plaintiffs in error, is executrix. She is also sole legatee. On June 22, 1891, she gave a bond pursuant to an order of court and under a statute authorizing such proceeding to -“faithfully discharge all of the just debts and obligations of the late Albert C. Snyder, according to law.” She thereupon took possession of all of the assets of the decedent. Catherine Don-nelly, by leave of the court, presented her claim on account of the above facts to Priscilla M. Snyder as executrix and sole legatee of Albert C. Snyder, on November 11, 1893, and caused a demand and proof of claim to be so presented on November 16, 1893, which claim had been neither approved nor rejected at the commencement of this action on January 31, 1894. To a petition setting up these facts a general-demurrer was overruled. Plaintiffs in error declining to plead further, judgment was rendered against them for the amount-of the claim, with interest from October 20, 1893, and costs. •
The overruling of this demurrer and the giving of this judgment is assigned as error. Plaintiffs in error present three reasons in support of their assignments of error.-
“First. Upon the death of Snyder, he, and his heirs at present, were released from the bond for any misapplication of funds occurring after his death.”
No authority is-given in support of this proposition. The authorities are directly opposed to it. (Am. & Eng. Ene. of Law, Yol. 24, p. 767, and authorities there cited.)
“Second. After the bond in' question was given, the law was changed providing for a different kind of bond, thus releasing the sureties on the former bond for any misapplication occurring after the change in the law.”
The argument is that the liability of the clerk was increased by the change in the law which requires him to account for the fees of the office, -which were formerly his compensation. We cannot agree to the proposition that an increase in the responsibilities of the clerk in matters which properly pertain *324to bis office has tbe effect to discharge his sureties from all liability upon his bond. The liability of the clerk was not increased as to the subject matter of this action. The responsibility of the clerk of the court on his official bond for money deposited with him in his official capacity existed at the time of his election and qualification.
“Third. Under the terms of the legatee’s bond in question, no recovery can be had for a misapplication occurring after the bond is given.”
The bond was conditioned for the faithful discharge of “all of the just debts and obligations” of the deceased.
It is urged that the word “obligations” should be rejected as surplusage, because the statute required only a bond for the faithful discharge of “debts.” Plaintiffs in error say in their brief: “It has always been held that one of the distinguishing features of the ‘debt’ is that it is a fixed and determinate sum and due from one person to another. And it is further claimed that it results from this definition that the sureties on the bond of the executrix became responsible only for all sums ‘fixed and certain,’ which Snyder owed at the time of his death.”
There is no authority cited in support of this conclusion. We cannot approve of the proposition that under our statute the executor or administrator of a decedent becomes,liable with his sureties only for such liabilities as are “fixed and certain,” at the time of decedent’s death. The following is a better statement of the law: “The term ‘debts,’ as used in the statutes relating to the estates of deceased persons, is not limited to such as are strictly legal debts, but manifestly in-, eludes every claim and demand by a creditor, whether recoverable at law or in equity.” (5 Am. & Eng. Enc. of Law, p. 143.)
Whether the word “obligations” be rejected as surplusage or not, the result is the same. The judgment is affirmed.
GroesbeCK, C. J., and Potter, J., concur.